                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Tracy Littlejohn,

             Plaintiff,

     v.                                  Case No. 2:18-cv-530

Commissioner of
Social Security,

             Defendant.



                                 ORDER
     This matter is before the court for consideration of the
August 7, 2019, report and recommendation of the United States
magistrate judge to whom this case was referred pursuant to 28
U.S.C.    §636(b).    The   magistrate    judge   recommended   that   the
plaintiff’s statement of errors be overruled, and that the decision
of the Commissioner be affirmed.
     The report and recommendation specifically advised the parties
that failure to object to the report and recommendation within
fourteen days “will result in a waiver of the right to de novo
review by the District Judge and waiver of the right to appeal the
judgment of the District Court.”     Doc. 21, p. 16.    The time period
for filing objections to the report and recommendation has expired,
and no party has objected to the report and recommendation.
     The court agrees with the report and recommendation of the
magistrate judge, and hereby adopts the report and recommendation.
(Doc. 21).    Plaintiff’s statement of errors is overruled, and the
decision of the Commissioner is affirmed.         The clerk shall enter
judgment in favor of the Commissioner.
     It is so ordered.

Date: August 23, 2019            s/James L. Graham
                         James L. Graham
                         United States District Judge




                              2
